Filed 10/18/13 P. v. Corral CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


THE PEOPLE,
                                                                                       F066138
    Plaintiff and Respondent,
                                                                          (Super. Ct. No. F12900645)
    v.

DAVID ANTHONY CORRAL,                                                                OPINION
    Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Jon N.
Kapetan, Judge.
         Robert Derham, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




*        Before Levy, Acting P.J., Cornell, J. and Kane, J.
          Pursuant to a plea agreement, appellant, David Anthony Corral, pleaded no contest
to possession of a firearm by a felon (Pen. Code, § 29800, subd. (a)(1)) and possession of
ammunition by a person prohibited from owning a firearm (Pen. Code, § 30305, subd.
(a)), and admitted an allegation that he had suffered a “strike.”1 Consistent with the plea
agreement, the court imposed a prison term of four years, consisting of the two-year
middle term on count 1, doubled pursuant to the three strikes law (Pen. Code, §§ 667,
subd. (e)(1); 1170.12, subd. (c)(1)). The court imposed a concurrent four-year term on
count 2.
          The instant appeal followed. The court granted appellant’s request for a certificate
of probable cause (Pen. Code, § 1237.5).
          Appellant’s appointed appellate counsel has filed an opening brief which
summarizes the pertinent facts, with citations to the record, raises no issues, and asks that
this court independently review the record. (People v. Wende (1979) 25 Cal. 3d 436.)
Appellant has not responded to this court’s invitation to submit additional briefing. We
affirm.
                                            FACTS
          The report of the probation officer indicates the following: On January 31, 2012, a
police officer, seeking to take appellant, a “wanted parolee,” into custody, went to a
motel in Fresno where appellant was staying, went to appellant’s room and arrested
appellant “without incident.” In plain view on the bed near appellant was a loaded
revolver.




1       We use the term “strike” as a synonym for “prior felony conviction” within the
meaning of the “three strikes” law (Pen. Code, §§ 667, subds. (b)-(i); 1170.12), i.e., a
prior felony conviction or juvenile adjudication that subjects a defendant to the increased
punishment specified in the three strikes law.


                                               2.
                                       DISCUSSION
       In his notice of appeal, appellant claims, as best we can determine, that he was
denied his constitutional right to the effective assistance of counsel. Specifically, he
asserts in his notice of appeal that his trial counsel made the following representations:
She (counsel) would request, under People v. Superior Court (Romero) (1996) 13 Cal. 4th
497, that the trial court dismiss his strike; appellant “would be getting half time,” he
would serve his sentence in a state mental health facility; and the minute order would
state that appellant was to serve his time in a state mental health facility. He further
asserts that counsel’s representations were false. These matters, however, are not
reflected in the appellate record. Therefore, appellant’s apparent claim of ineffective
assistance of counsel is not cognizable on this appeal. (People v. Smith (2007) 40 Cal. 4th
483, 507 [“matters outside the record … may not be considered on appeal”].)
       Following independent review of the record, we have concluded that no
reasonably arguable legal or factual issues exist.
                                      DISPOSITION
       The judgment is affirmed.




                                              3.